EXHIBIT Subsidiaries of SunPower Corporation Subsidiary Name Jurisdiction Pluto Acquisition Company LLC Delaware SunPower Corporation (Switzerland) Sarl Switzerland SunPower Corporation, Systems Delaware SunPower Energy Systems Spain S.L. Spain SunPower GmbH Germany SunPower Italia S.r.l. Italy SunPower North America, LLC Delaware SunPower Philippines Manufacturing Ltd. Cayman Islands SunPower Systems SA Switzerland SunPower Technology Ltd. Cayman Islands Joint Ventures of SunPower Corporation Joint Venture Name Jurisdiction Woongjin Energy Company, Ltd. Korea SunPower Corporation does business under the following names Company dba SunPower Corporation California SunPower Corporation SunPower Corporation, Systems does business under the following names Subsidiary dba SunPower Corporation, Systems California SunPower Energy Corporation SunPower Corporation, Systems PowerLight Corporation SunPower Corporation, Systems SP Energy Systems SunPower Corporation, Systems SP Energy Systems Corporation SunPower Corporation, Systems SP Corporation, Systems SunPower Corporation, Systems SunPower Energy Systems
